Judgment, Supreme Court, New York County, entered May 29, 1975, granting the petition and directing restoration of the maximum base rent for the petitioner’s building for 1972, nunc pro tunc, unanimously affirmed, without costs and without disbursements. While the respondent-appellant argues here that the petitioner in this article 78 proceeding had not exhausted its administrative remedy, it did not so answer the petition at the Special Term. It did not answer at all, but elected to respond only by informally asking for a remand for further testimony. When the Special Term properly concluded that there were no grounds sufficient to warrant a remand, it properly granted the petition. Concur—Kupferman, J. P., Lupiano, Birns, Nunez and Lynch, JJ.